Name: Commission Implementing Regulation (EU) NoÃ 799/2012 of 5Ã September 2012 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the EAGF and EAFRD as well as for monitoring and forecasting purposes
 Type: Implementing Regulation
 Subject Matter: economic structure;  accounting;  EU finance;  farming systems;  regions and regional policy;  budget
 Date Published: nan

 6.9.2012 EN Official Journal of the European Union L 240/3 COMMISSION IMPLEMENTING REGULATION (EU) No 799/2012 of 5 September 2012 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the EAGF and EAFRD as well as for monitoring and forecasting purposes THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Article 42 thereof, Whereas: (1) Article 8(1) of Commission Regulation (EC) No 885/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the accreditation of paying agencies and other bodies and the clearance of the accounts of the EAGF and of the EAFRD (2) provides that the form and content of the accounting information referred to in Article 7(1)(c) of that Regulation and the way it is to be forwarded to the Commission are to be established. (2) The form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the European Agricultural Guarantee Fund (EAGF) and of the European Agricultural Fund for Rural Development (EAFRD) as well as for monitoring and forecasting purposes are presently laid down in Commission Implementing Regulation (EU) No 909/2011 (3). (3) The Annexes to Implementing Regulation (EU) No 909/2011 cannot be used for their intended purposes in the financial year 2013. Implementing Regulation (EU) No 909/2011 should therefore be repealed and replaced by a new regulation setting out the form and content of the accounting information for that financial year. (4) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Funds Committee, HAS ADOPTED THIS REGULATION: Article 1 The form and content of the accounting information referred to in Article 7(1)(c) of Regulation (EC) No 885/2006 and the way it is to be forwarded to the Commission shall be as set out in Annexes I (X Table), II (Technical specifications for the transfer of computer files to the EAGF and EAFRD), III (Aide-mÃ ©moire) and IV (Structure of EAFRD budget codes [F109]) to this Regulation. Article 2 Implementing Regulation (EU) No 909/2011 is repealed with effect from 16 October 2012. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 16 October 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 171, 23.6.2006, p. 90. (3) OJ L 234, 10.9.2011, p. 2.